 In the MatterOfVENTURAMANUFACTURING& IMPLEMENT CO.,EMPLOYERandMETAL TRADESCOUNCILOFSOUTHERNCALIFORNIA,A. F. L.,PETITIONERCase No. 21-RC-198.-Decided July28, 1948DECISIONANDCERTIFICATION OF REPRESENTATIVESOn March 15, 1948, Metal Trades Council of Southern California,A. F. L., filed a petition alleging that a question concerning representa-tion existed concerning the employees of the Ventura Manufacturing& Implement Co.On March 31, 1948, the Petitioner, the Employer,and the Regional Director entered into a "Stipulation for Certifica-tion upon Consent Election."On April 15, 1948, an election by secretballot was conducted among the employees in the stipulated unit, inaccordance with the Stipulation and the Rules and Regulations of theBoard.Upon the conclusion of the election, a Tallyof Ballots wasfurnished the parties.The tally shows that there were 38 eligible voters 1 and that, of these,35 cast ballots, of which 20 were for the Petitioner, and 15 were againstthe Petitioner.On April 21, 1948, the Employer filed with the Regional Directora Protest and Petition for Review.Thereafter, on May 3, 1948, theRegional Director issued and duly served upon the parties his Reporton Objections, in which he recommended that the Employer's Protestbe overruled, and the Petition be certified.On May 7, 1948, the Em-ployer filed its Exceptions to the Report on Objections.Upon the basis of the entire record in the case, the Board 2 makesthe following findings of fact :1.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9. (c) and Section 2 (6) and (7) of the Act, as amended.2.All production and maintenance employees, excluding super-visors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.1The Report on Objectionsand the Employer's Protest give this figure as 48.aPursuant to the provisionsof Section 3 (b) of the Act,the Board has delegated its.powers in connection with this case to a three-man panel consisting of the undersignedBoard Members [Houston,Murdock, and Gray].78 N. L. R. B., No. 78;638 VENTURA MANUFACTURING & IMPLEMENT CO.6393.The Employer's Exceptions do not raise material or substantialissues with respect to the election for the following reasons :The Employer contends that it was not represented by counselwhen it entered into the Stipulation.However we are administra-tively advised that this is not the case. It contends further thatalthough its "temporary" employees were not challenged at the elec-tion, the Board should now consider the question of their eligibilitybecause it was not advised that temporary employees might not beeligible to vote, and the Regional Director made no investigation ofeligibility.However we find these reasons insufficient to warrant ourdeviating from our practice of not considering post-election chal-lenges in resolving a question concerning representation.'The Employer contends also that it was induced to consent to theStipulation by the statement of the Regional Director or his agentsthat the Petitioner had authorizations from more than 30 percent ofits employees, notwithstanding the probability that designations oftemporary employees were counted to attain the necessary percentage.However, we have often held, as we do now, that the sufficiency of aPetitioner's showing is a matter for administrative determination, andis not open to challenge by any party .4With respect to the final con-tention that the Regional Director showed bias and prejudice in hisconduct of the investigation and election, there is nothing in the recordto support this charge.Accordingly, as we find no merit in the Employer's Protest andExceptions, they are hereby overruled and inasmuch as the Petitionerhas won the election, we shall certify it as the collective bargainingrepresentative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Metal Trades Council of Southern Cali-fornia, A. F. L., has been designated and selected by a majority of theemployees of the above-named Employer, in the unit hereinabovefound by the Board to be appropriate, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, as amended, the said organization is the exclusive repre-sentative of all the employees of such unit for the purposes of collec-tive bargaining with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.3Matter ofKnox Metal Products,Inc, 75 N. L.R. B. 277.1Matter of 0. D. Jennings&Company,68 N. L. R. B. 516.